Citation Nr: 1529182	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-26 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to Post-9/11 GI Bill (Chapter 33) education benefits for flight training beyond the academic year that ended July 31, 2012.


WITNESSES AT HEARING ON APPEAL

Appellant & M.T.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The appellant began active duty in September 1994 and is currently on active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In January 2014, the appellant testified before the undersigned at a Central Office Board hearing in Washington, D.C.; the transcript is of record.


FINDING OF FACT

The appellant's eligibility for Post-9/11 GI Bill (Chapter 33) education benefits for flight training is not limited to the academic year that ended July 31, 2012.


CONCLUSION OF LAW

Resolving any interpretive doubt in the appellant's favor, the appellant is entitled to an award of Chapter 33 education benefits under the Post-9/11 GI Bill for his program of commercial flight training for academic years that began after his initial academic year of flight training ended July 31, 2012.  Pub. L. No. 111-377, 124 Stat. 4106 (2011); 38 U.S.C.A. § 3313 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the appellant's claim for an award of additional education benefits for flight training.  Accordingly, any further discussion of VA's duties to notify and assist the claimant is not necessary.

This case involves the provisions of Chapter 33, Title 38, of the United States Code which were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  See Title V of the Supplemental Appropriations Act of 2008, Pub.L. 110-252 which became law on June 30, 2008.  The Appropriations Act amended Part III of Title 38, United States Code to include a new Chapter 33.  The law has been referred to as the Post-9/11 GI Bill, the 21st Century G.I. Bill of Rights and the Webb G.I. Bill.  The original Post-9/11 GI Bill's provisions went into effect on August 1, 2009; changes to the law have been put into place since that time.

The Post 9/11 Veterans Educational Assistance Act of 2008 represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The provisions of the Act were codified at 38 U.S.C.A. §§ 3301 -3324 (West Supp. 2009) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21 .9770 (2009). 

Effective October 1, 2011, the available Chapter 33 education benefits were expanded to include commercial flight training.  In December 2011, the appellant applied for VA education benefits under the Post 9/11 GI Bill for commercial pilot training.  Basic entitlement to education benefits under Chapter 33 was established and the appellant was informed of his eligibility in a January 2012 letter.  The basic entitlement allowed him to receive 100 percent of the benefits payable based on his length of creditable active duty status.  Certification of the appellant's attendance at flight training beginning January 2012, was received by VA that month. 

The appellant credibly reported and testified as to the following facts, which corroborates with the record evidence.  

A June 2012 VA letter informed the appellant that, as of January 29, 2011, he was entitled to receive 100 percent of the amounts payable under the Post 9/11 GI Bill for his flight program. He was further advised that VA would not pay more than a maximum of $10,000.00 for annual flight training per academic year.  Thus, based on his 100 percent entitlement, the appellant would receive a maximum of $10,000.00 per academic year.  Thereafter, benefits were paid for the appellant's flight training through July 31, 2012, up to the maximum amount as specified.

In a September 2012 letter, the appellant was notified that he has reached the maximum amount for reimbursement for his flight training program for the academic year ending July 31, 2012.  However, the same information regarding the advisement that VA would not pay more than a maximum of $10,000.00 for annual flight training per academic year had not changed from the previous award letter.  The appellant was not finished with his flight training program, as his program extended beyond July 31, 2012.  Thus, the appellant subsequently sought payment of his flight school expenses incurred in August 2012, which was denied in the October 2012 decision letter, also providing the same reasoning as mentioned above.  At this point, he called the "help desk" who confirmed that the Veteran was to receive an additional $10,000 to go towards his flight training for the academic year beginning August 1, 2012.  In November 2012, the appellant received another letter stating the same as above.  

The appellant points out that during this time, the G.I. Bill website reflected the same information of maximum payment of $10,000 per academic year as opposed to per program.  See Printout of G.I. Bill Website, November 18, 2012.  

A December 2012 clarification letter from the RO was issued, explaining that the cap applies to the entire flight program which may span from one academic year to another as opposed to a set amount per academic year.  The letter also acknowledged that the VA website (at the time of the appellant's application) produced confusion in this respect.  This reflected a change from the language in the previous award letters issued to the appellant, which stated that the $10,000.00 limit was per academic year.  It is clear from the record that the Veteran did not learn about this change until the December 2012 letter.  

In the June 2013 Statement of the Case (SOC), the RO cited to Pub. L. No. 111-377, 124 Stat. 4106 (2011) in support of its decision to deny the payment of education benefits to the appellant for his flight training program past July 31, 2012. 
The Board notes that the law was codified at 38 U.S.C.A. § 3313 (West 2002 & Supp. 2012); however, amendments to the regulations have yet to be promulgated.

38 U.S.C.A. § 3313, in pertinent part, states that:

(g) Programs of Education Other Than Programs of Education Leading to a Degree.- 
(1) In general.- Educational assistance is payable under this chapter for pursuit of an approved program of education other than a program of education leading to a degree at an institution other than an institution of higher learning (as that term is defined in section 3452 (f).
(2) Pursuit on half-time basis or less.- The payment of educational assistance under this chapter for pursuit of a program of education otherwise described in paragraph (1) on a half-time basis or less is governed by subsection (f).
(3) Amount of assistance.- The amounts of educational assistance payable under this chapter to an individual entitled to educational assistance under this chapter who is pursuing an approved program of education covered by this subsection are as follows:
(A) In the case of an individual enrolled in a program of education (other than a program described in subparagraphs (B) through (D)) in pursuit of a certificate or other non-college degree, the following:
(i) Subject to clause (iv), an amount equal to the lesser of-
(I) the actual net cost for in-State tuition and fees assessed by the institution concerned for the program of education after the application of-
(aa) any waiver of, or reduction in, tuition and fees; and
(bb) any scholarship, or other Federal, State, institutional, or employer-based aid or assistance (other than loans and any funds provided under section 401(b) of the Higher Education Act of 1965 (20 U.S.C.1070a )) that is provided directly to the institution and specifically designated for the sole purpose of defraying tuition and fees; or
(II) the amount equal to-
(aa ) for the academic year beginning on August 1, 2011, $17,500; or
(bb) for an academic year beginning on any subsequent August 1, the amount for the previous academic year beginning on August 1 under this subclause, as increased by the percentage increase equal to the most recent percentage increase determined under section3015(h).
(ii) Except in the case of an individual pursuing a program of education on a half-time or less basis and subject to clause (iv), a monthly housing stipend equal to the product-
(I) of-
(aa) in the case of an individual pursuing resident training, the monthly amount of the basic allowance for housing payable under section 403 of title 37 for a member with dependents in pay grade E-5 residing in the military housing area that encompasses all or the majority portion of the ZIP code area in which is located the institution at which the individual is enrolled; or
(bb) in the case of an individual pursuing a program of education through distance learning, a monthly amount equal to 50 percent of the amount payable under item (aa), multiplied by
(II) the lesser of-
(aa) 1.0; or
(bb) the number of course hours borne by the individual in pursuit of the program of education involved, divided by the minimum number of course hours required for full-time pursuit of such program of education, rounded to the nearest multiple of 10.
(iii) Subject to clause (iv), a monthly stipend in an amount equal to $83 for each month (or pro rata amount for a partial month) of training pursued for books supplies, equipment, and other educational costs.
(iv) In the case of an individual entitled to educational assistance by reason of paragraphs (3) through (8) of section 3311(b), the amounts payable pursuant to clauses (i), (ii), and (iii) shall be the amounts otherwise determined pursuant to such clauses multiplied by the same percentage applicable to the monthly amounts payable to the individual under paragraphs (2) through (7) of subsection (c).
(B) In the case of an individual pursuing a full-time program of apprenticeship or other on-job training, amounts as follows:
(i) Subject to clauses (iii) and (iv), for each month the individual pursues the program of education, a monthly housing stipend equal to-
(I) during the first six-month period of the program, the monthly amount of the basic allowance for housing payable under section 403 of title 37 for a member with dependents in pay grade E-5 residing in the military housing area that encompasses all or the majority portion of the ZIP code area in which is located the employer at which the individual pursues such program;
(II) during the second six-month period of the program, 80 percent of the monthly amount of the basic allowance for housing payable as described in subclause (I);
(III) during the third six-month period of the program, 60 percent of the monthly amount of the basic allowance for housing payable as described in subclause (I);
(IV) during the fourth six-month period of such program, 40 percent of the monthly amount of the basic allowance for housing payable as described in subclause (I); and
(V) during any month after the first 24 months of such program, 20 percent of the monthly amount of the basic allowance for housing payable as described in subclause (I).
(ii) Subject to clauses (iii) and (iv), a monthly stipend in an amount equal to $83 for each month (or pro rata amount for each partial month) of training pursued for books [3] supplies, equipment, and other educational costs.
(iii) In the case of an individual entitled to educational assistance by reason of paragraphs (3) through (8) of sections 3311(b), the amounts payable pursuant to clauses (i) and (ii) shall be the amounts otherwise determined pursuant to such clauses multiplied by the same percentage applicable to the monthly amounts payable to the individual under paragraphs (2) through (7) of subsection (c).
(iv) In any month in which an individual pursuing a program of education consisting of a program of apprenticeship or other on-job training fails to complete 120 hours of training, the amount of monthly educational assistance allowance payable under clauses (i) and (iii) to the individual shall be limited to the same proportion of the applicable rate determined under this subparagraph as the number of hours worked during such month, rounded to the nearest eight hours, bears to 120 hours.
(C) In the case of an individual enrolled in a program of education consisting of flight training (regardless of the institution providing such program of education), an amount equal to-
(i) the lesser of-
(I) the actual net cost for in-State tuition and fees assessed by the institution concerned for the program of education after the application of-
(aa) any waiver of, or reduction in, tuition and fees; and
(bb) any scholarship, or other Federal, State, institutional, or employer-based aid or assistance (other than loans and any funds provided under section 401(b) of the Higher Education Act of 1965) that is provided directly to the institution and specifically designated for the sole purpose of defraying tuition and fees; or
(II) the amount equal to-
(aa) for the academic year beginning on August 1, 2011, $10,000; or
(bb) for an academic year beginning on any subsequent August 1, the amount for the previous academic year beginning on August 1 under this subclause, as increased by the percentage increase equal to the most recent percentage increase determined under section 3015(h), multiplied by-
(ii) either-
(I) in the case of an individual entitled to educational assistance by reason of paragraphs (1), (2), or (9) of section 3311(b), 100 percent; or
(II) in the case of an individual entitled to educational assistance by reason of paragraphs (3) through (8) of section 3311(b), the same percentage as would otherwise apply to the monthly amounts payable to the individual under paragraphs (2) through (7) of subsection (c).
(D) In the case of an individual enrolled in a program of education that is pursued exclusively by correspondence (regardless of the institution providing such program of education), an amount equal to-
(i) the lesser of-
(I) the actual net cost for tuition and fees assessed by the institution concerned for the program of education after the application of-
(aa) any waiver of, or reduction in, tuition and fees; and
(bb) any scholarship, or other Federal, State, institutional, or employer-based aid or assistance (other than loans and any funds provided under section 401(b) of the Higher Education Act of 1965) that is provided directly to the institution and specifically designated for the sole purpose of defraying tuition and fees.
(II) the amount equal to-
(aa) for the academic year beginning on August 1, 2011, $8,500; or
(bb) for an academic year beginning on any subsequent August 1, the amount for the previous academic year beginning on August 1 under this subclause, as increased by the percentage increase equal to the most recent percentage increase determined under section 3015(h), multiplied by-
(ii) either-
(I) in the case of an individual entitled to educational assistance by reason of paragraphs (1), (2), or (9) of section 3311(b), 100 percent; or
(II) in the case of an individual entitled to educational assistance by reason of paragraphs (3) through (8) of section 3311(b), the same percentage as would otherwise apply to the monthly amounts payable to the individual under paragraphs (2) through (7) of subsection (c).

38 U.S.C.A. § 3313 (emphasis added).

Thus, under 38 U.S.C.A. § 3313(g)(C), a student is entitled to a payment that is either in-state tuition (reduced by certain factors) or the amount equal to one of two choices: either $10,000 for the academic year beginning August 1, 2011, or a slightly higher amount for each succeeding academic year.  Furthermore, the language in this statute relating to veterans pursuing a certificate or other non-college degree and veterans pursuing a program of education that is pursued exclusively by correspondence is similar to the language for veterans in flight training in assigning a specific dollar amount for the academic year beginning on August 1, 2011, and higher amounts for subsequent academic years.  There is nothing to indicate that veterans in certificate programs and correspondence programs are entitled to more years of study than veterans in flight school programs.

The Board also notes that the VA website relating to education benefits discusses flight training.  See http://www.benefits.va.gov/gibill/flight_training.asp (last checked June 30, 2015).  The website currently states that the payment amount varies depending on the GI Bill program and the flight school.  Payment amounts under the Post-9/11 GI Bill are described as varying based on which type of flight training course and the kind of school in which a veteran is enrolled.  For a vocational flight training program, a veteran can be reimbursed the lesser of these two costs in effect the day the veteran began training in the flight course: 1. Full cost of training; 2. Annual maximum amount of training (see annual maximum amount).  The website further states that the maximum amount available for reimbursement depends on the academic year the veteran begins training.

In the example given on the website, a veteran enrolled in a dual-engine certification course that cost $15,000 on November 1, 2012.  That veteran could receive a maximum of $10,330 for that course and any other flight training programs leading to dual-engine certification or other certification that began before August 1, 2013.  Additional flight training courses that began on or after August 1, 2013, would be subject to a new annual limit. 

It is clear from the record that the Veteran received notice for the first time regarding the change in policy by way of a December 2012 clarification letter from the RO explaining, in pertinent part, that the cap applies to the entire flight program which may span from one academic year to another as opposed to a set amount per academic year.  

Despite VA's interpretation, the Board looks directly at the language of the relevant statute, see supra, in resolving this issue.  On review, the Board finds that the language of the statute does not limit payment of education benefits to a veteran or service member engaged in flight training to one academic year.  Rather, the statute states that a different maximum rate will be paid for each different academic year as indicated by VA in its website.  What is clear is that the statute does not contain any language of the cap applying to an entire flight program which may span across different years.  However, even if, assuming arguendo that the language of the statute is ambiguous regarding whether the appellant is entitled to payment of education benefits for flight school for only one year or for more than one year, in resolving this conflict, the Board turns to the guidance of the United States Supreme Court that, in the face of statutory ambiguity, the rule that "interpretative doubt is to be resolved in the veteran's favor."  Brown v. Gardner, 513 U.S. 115, 118 (1994); see also Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) (the canons of statutory construction apply to regulations as well as statutes).  As the Board's interpretation of the statute allows for a more favorable outcome for the appellant than does the AOJ's interpretation, the Board would resolve any such conflict in the appellant service member's favor. 

Therefore, payment of education benefits for the appellant's program of flight is not limited to the single academic year that ended July 31, 2012.  He is entitled to payment of educational benefits for his program of flight training for subsequent academic years at the eligible 100 percent rate (maximum allowable).

Regardless of the above determination, it is clear that VA repeatedly misinformed the appellant or there was a change in policy.  Perhaps the case should have been referred for equitable relief.


ORDER

Entitlement to an award of Chapter 33 education benefits under the Post-9/11 GI Bill for the appellant's program of commercial flight training beyond the academic year that ended July 31, 2012, up to 100 percent - the maximum amount allowable - for the particular academic year, is granted.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


